DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on November 30, 2021.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 was considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,216,516.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘516)
1. A method, comprising: receiving, by a processing system including a processor, a search query directed to a relational database, wherein the search query includes one or more search attributes from records in the relational database; verifying, by the processing system, that the one or more search attributes are included in an index instance in a cloud-based non-relational database; reformatting, by the processing system, the search query as instructions recognized by an application programming interface of a cloud-based microservice; submitting, by the processing system, the instructions to the application programming interface to cause the microservice to search the index instance in the cloud-based non-relational database for corresponding records in the relational database, wherein the searching the index instance is responsive to determining that a first group of the one or more search attributes included in the search query correspond to a second group of attributes contained in the index instance in the cloud-based non-relational database; receiving, by the processing system, search results from the application programming interface of the cloud-based microservice, wherein the search results include one or more record identifiers; and searching, by the processing system, the relational database based on the one or more record identifiers.
1. A method for searching for information maintained in a relational database platform, the method comprising: identifying a subset of attributes from a total number of attributes for each record in the relational database, wherein the subset of attributes includes a plurality of search attributes and a plurality of search summary attributes; extracting, via a processor, the subset of identified attributes from each record in the relational database; creating in a cloud-based non-relational database platform an index instance corresponding to each record in the relational database, wherein each index instance in the cloud-based non-relational database platform includes the subset of identified attributes indexed to a corresponding record in the relational database, wherein an attribute of each respective index instance in the non-relational database corresponds to a record ID of a respective record in the relational database; in response to receiving a search request that includes one or more search attributes, searching the index instances in the cloud-based non-relational database platform for corresponding records in the relational database, wherein the searching the index instances is responsive to determining that a first group of the one or more search attributes included in the search request correspond to a second group of attributes contained in the index instances in the cloud based non-relational database platform; and providing search results that include information from the corresponding records in the relational database, wherein the information is associated with the plurality of search summary attributes.
7. A system comprising: a processor; and a memory storing executable instructions that, when executed by the processor, perform operations comprising: receiving a search query directed to a relational database, wherein the search query includes one or more search attributes from records in the relational database; verifying that the one or more search attributes are included in an index instance in a cloud-based non-relational database; reformatting the search query as instructions recognized by an application programming interface of a cloud-based microservice; submitting the instructions to the application programming interface to cause the microservice to search the index instance in the cloud-based non-relational database for corresponding records in the relational database, wherein the searching the index instance is responsive to determining that a first group of the one or more search attributes included in the search query correspond to a second group of attributes contained in the index instance in the cloud-based non-relational database; receiving search results from the application programming interface of the cloud-based microservice, wherein the search results include one or more record identifiers; and searching the relational database based on the one or more record identifiers.
7. A system for searching for information maintained in a relational database platform, the system comprising: a relational database platform configured to store a plurality of records containing a plurality of attributes; a cloud-based non-relational database platform configured to store a plurality of index instances, each of the plurality of index instances corresponding to one of the plurality of records and containing a subset of attributes from a total number of attributes for each of the plurality of records, wherein the subset of attributes includes a plurality of search attributes and a plurality of search summary attributes, wherein an attribute of each of the plurality of index instances in the non-relational database corresponds to a record ID of a respective record in the relational database; a backend processor configured to extract the subset of attributes from each record in the relational database; and a microservice residing in the cloud configured to create in the cloud-based non-relational database platform the plurality of index instances; wherein in response to receiving a search request that includes one or more search attributes, and in response to determining that the one or more search attributes correspond to attributes contained in the index instances in the cloud based non-relational database platform, the backend processor causes the microservice to search the index instances in the cloud-based non-relational database platform for corresponding records in the relational database; and the microservice provides search results that include information from the corresponding records in the relational database, wherein the information is associated with the plurality of search summary attributes.






After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-12 of U.S. Patent No. 11,216,516.  While claims 1-20 of the instant application is slightly broader than claims 1-12 of U.S. Patent No. 11,216,516, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 11,216,516, but indicate that it is merely a subset of the Patent No. 11,216,516. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
The closest prior art of record issued to Naik (U.S. 2016/0188710) discloses a method and system for migrating data from relational databases to Not Only Structured Query Language (NoSQL) databases. Data migration computing device that retrieves database metadata information, query statements information and query scripts information of each of database tables from relational database system. Then, query patterns of each of database tables from query statements information and query workload of each of database tables from the query scripts information is identified. Next, table key information and table index information of each of the database tables based on correlation between the database metadata information and the query patterns of corresponding database tables is determined Then, data model of a Not Only Structured Query Language (NoSQL) database is generated using database metadata information, the query patterns, query workload, table key information and table index information. Then, data model of NoSQL database is verified. Lastly, data from relational database is migrated to NoSQL database (see Abstract).
Keeton et al. (US 2015/0154259) discloses a system to receive a structured query language (SQL) query requesting data from a non-structured query language (NoSQL) database. The system to identify a query qualification and a related table in a NoSQL database, to determine a row iterator class and computer-implemented code to access the identified related table (see Abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest  reformatting, by the processing system, the search query as instructions recognized by an application programming interface of a cloud-based microservice; submitting, by the processing system, the instructions to the application programming interface to cause the microservice to search the index instance in the cloud-based non-relational database for corresponding records in the relational database, wherein the searching the index instance is responsive to determining that a first group of the one or more search attributes included in the search query correspond to a second group of attributes contained in the index instance in the cloud-based non-relational database; receiving, by the processing system, search results from the application programming interface of the cloud-based microservice, wherein the search results include one or more record identifiers; and searching, by the processing system, the relational database based on the one or more record identifiers, as recited in independent claim 1 and substantially similar to independent claim 7.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 18, 2022